                     Case 7:19-cv-08403-VB Document 22 Filed 12/12/19 Page 1 of 2



                                                                                                        N E L S O N M U L L IN S R I L EY & S C AR B O R O U G H L L P
                                                                                                        AT T O R N E Y S AN D C O U N S EL O R S AT L AW

                                                                                                        2 8 0 P a r k Av e n u e | 1 5t h F l o o r W es t
L i s a A H e rb e rt                                                                                   N ew Y o rk, NY 10017
T 644.428.2642                                                                                          T 646.428.2600 F 646.428.2610
lisa.herbert@nelsonmullins.com                                                                          nelsonmullins.com




                                                                         December 12, 2019

   By ECF

   Honorable Vincent L. Briccetti
   United States District Court
   Southern District of New York
   300 Quarropas Street, Room 630
   White Plains, NY 10601

               RE:           Kuhl v. U.S. Bank National Trust Assoc., etc., et al.
                             Case No. 7:19-cv-08403-VB (S.D.N.Y., filed Sept. 10, 2019)

   Dear Judge Briccetti:

          We represent Defendant MTGLQ Investors, LP (“MTGLQ”) in the above-
   referenced action. We submit this letter jointly with co-Defendants Rushmore Loan
   Management Services LLC (“Rushmore”) and U.S. Bank Trust National Association
   solely as Owner Trustee for Legacy Mortgage Asset Trust 2018-GS1 (“U.S. Bank,” and
   together with Rushmore and MTGLQ, the “Defendants”) to advise the Court of a situation
   that has been brought to our attention by a non-party on behalf of Plaintiff Jonathan Kuhl
   (“Plaintiff”).

         On December 3, 2019, Defendants’ counsel received an e-mail from Don
   Rosendale, who we understand is Plaintiff’s close friend. The e-mail stated that Plaintiff
   had been injured in a car accident and was hospitalized (see email, attached as Exhibit
   1). Since that initial communication, Defendants’ counsel and Mr. Rosendale have
   exchanged e-mails and Plaintiff has been copied on those emails (but has not
   responded). We have been advised that Plaintiff seeks a two-week extension of the
   December 18 deadline for Plaintiff to file a joint opposition to Defendants’ motions to
   dismiss and to advise the Court of Plaintiff’s current address. (See Dkt. No. 20).

           Yesterday, we left a voice mail message for Mr. Kuhl to confirm, but have not yet
   received a response. Under the circumstances, Defendants do not oppose a two-week
   extension for Plaintiff to oppose the motions to dismiss due to his physical condition (e.g.,
   until January 3, 2020), and respectfully defer to the Court for decision.



       C A L IF O R N IA | C O L O R A D O | D I S T R IC T   OF   C O L U M B IA | F L O R ID A | G E O R G IA | M A R Y L A N D | M A S S A C H U S E T T S | N E W Y O R K
                                          N O R T H C A R O L IN A | S O U T H C A R O L IN A | T E N N E S S E E | W E S T V IR G I N IA
             Case 7:19-cv-08403-VB Document 22 Filed 12/12/19 Page 2 of 2




Honorable Vincent L. Briccetti
December 12, 2019
Page 2

         We thank the Court for its attention to this matter.


                                            Respectfully submitted,


                                            /s/ Lisa A. Herbert

                                            Lisa A. Herbert
                                            Frank Morreale
                                            Attorneys for Defendant MTGLQ Investors, LP


                                            /s/ Erina Fitzgerald

                                            Erina Fitzgerald
                                            Knuckles, Komosinski & Manfro, LLP
                                            300 Westage Business Center Dr., Suite 160
                                            Fishkill, New York 12524
                                            Tel: (914) 345-3020
                                            ef@kkmllp.com
                                            Attorneys for Defendants Rushmore Loan
                                            Management Services LLC and U.S. Bank Trust
                                            National Association solely as Owner Trustee
                                            for Legacy Mortgage Asset Trust 2018-GS1


Enclosure

cc:      Jonathan Kuhl (by ECF and email to jonkuhl1957@yahoo.com)


~#4818-5244-5614~
